                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Roger M. Lindmark,                                     Case No. 18-cv-1577 (WMW/LIB)

                               Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
          v.                                           MOTION TO DISMISS

    Saint John’s University,

                               Defendant.


         This case involves parallel proceedings in this Court and in Stearns County District

Court, Seventh Judicial District of Minnesota. Before this Court is the motion of Defendant

Saint John’s University (SJU) to dismiss Plaintiff Roger M. Lindmark’s complaint.

(Dkt. 8.) For the reasons addressed below, the Court grants SJU’s motion and dismisses

Lindmark’s complaint with prejudice.

                                       BACKGROUND

         The background of each proceeding is addressed, beginning with the proceedings

before this Court.

         I.     Federal Court Proceedings1

         Lindmark, an alumnus of SJU, was involved in two class-action lawsuits that

predate this matter. Lindmark was the plaintiff in the first lawsuit, filed in the United States

District Court for the Central District of California, Lindmark v. Am. Express Co., No.


1
       The facts addressed in Part I are taken from Lindmark’s complaint, which the Court
accepts as true for the purpose of this motion to dismiss. Blankenship v. USA Truck, Inc.,
601 F.3d 852, 853 (8th Cir. 2010).
2:00-CV-08658. The settlement agreement in that case included a “cy pres donation to

‘compensate society,’ ” payable to SJU by American Express Company, a defendant in the

California federal lawsuit. This $50,000 donation established the “Lindmark Endowment

for Corporate-Business Ethics” (the Endowment). In the second lawsuit, filed in California

state court, Lindmark was an attorney. The California state court lawsuit also concluded

in a settlement, pursuant to which Lindmark directed a grant of $250,000 to SJU for the

Endowment.

       SJU and Lindmark executed a written agreement on June 18, 2010 (the Gift

Instrument) that amended the terms of the Endowment. The Gift Instrument recites the

purpose of the Endowment, which among other things is to establish a summer

undergraduate research fellowship for the study of corporate business ethics. The Gift

Instrument states that it “constitutes a ‘gift instrument’ within the meaning of and governed

by Minnesota’s Uniform Prudent Management of Institutional Funds Act” (UPMIFA), and

that “[t]he laws of the State of Minnesota relating to endowment funds shall govern this

gift instrument and the [Endowment].”

       Between 2010 and 2018, the relationship between Lindmark and SJU deteriorated.

Lindmark alleges that SJU “mishandled” the Endowment “by failing to monitor and

supervise the two summer student Fellows and by failing to use the funds in accordance

with the [Gift Instrument], which called for use of the funds in the field of Corporate-

Business Ethics.” In particular, Lindmark complains that the topics of the Fellows’

research papers are unrelated to corporate business ethics. Lindmark also alleges that at




                                             2
least one Fellow received a stipend from the Endowment without completing his research

project.

       Lindmark sued SJU in this Court on June 6, 2018, alleging breach of contract,

breach of the covenant of good faith and fair dealing, breach of fiduciary duty, and

conversion. Each claim is based on Lindmark’s allegations that SJU’s management of the

Endowment is inconsistent with the donor’s intent. Lindmark seeks to “disband” the

Endowment and the “return of any undisbursed funds” of the Endowment.

       SJU moves to dismiss Lindmark’s complaint on two grounds—first, Lindmark lacks

standing to challenge the administration of the Endowment or to enforce the terms of the

Gift Instrument and, second, Lindmark fails to state a claim on which relief can be granted.

       II.    State Court Proceedings2

       On May 24, 2018, SJU petitioned the Stearns County District Court for an order

“(1) confirming that the actions taken by [SJU] in its administration of the [Endowment]

to date have been proper; (2) instructing [SJU] regarding the future administration of the

[Endowment]; and (3) instructing [SJU] that it may not pay or transfer assets of the

[Endowment] to Lindmark.” SJU’s petition cites Minnesota trust law and the Minnesota

UPMIFA, which provide that a court may modify the terms of an institutional fund upon

the application of an institution. Minn. Stat. §§ 309.755(b); 501B.31 et seq.; 501C.0101 et

seq. SJU served the petition on the Office of the Minnesota Attorney General, which


2
       The facts addressed in Part II are taken from the record in Stearns County District
Court case number 73-CV-18-4431, of which this Court takes judicial notice. See Kent v.
United of Omaha Life Ins. Co., 484 F.3d 988, 994 n.2 (8th Cir. 2007) (taking judicial notice
“of other judicial opinions, and the earlier proceedings” when deciding issue of preclusion).

                                             3
declined to take a position in the proceedings, but reserved the right to do so in the future.

See Minn. Stat. § 501B.31, subd. 5 (“In cases arising under this section, the attorney general

must be given notice of any court proceedings . . . .”).

       Lindmark opposed SJU’s petition and sought dismissal, arguing that the

Endowment is not a trust or an “institutional fund.” Rather, Lindmark argued, the

Endowment is a contract between Lindmark and SJU. In response, SJU challenged

Lindmark’s standing to participate in the proceedings because, under the Minnesota

UPMIFA, only the state attorney general has standing to participate in matters involving

the administration and enforcement of irrevocable charitable gifts.

       While SJU’s motion to dismiss Lindmark’s complaint was pending before this

Court, the Stearns County District Court rejected Lindmark’s arguments and granted

summary judgment in favor of SJU on December 17, 2018. Based on undisputed facts, the

Stearns County District Court held that the Endowment is not a contract. Rather, the

Endowment is an “institutional fund” governed by the Minnesota UPMIFA. This Court

subsequently ordered the parties to file supplemental memoranda addressing the

“procedural and substantive impact” of the Stearns County District Court Order on SJU’s

pending motion to dismiss.

       On February 6, 2019, Lindmark notified this Court that he has appealed the Stearns

County District Court’s December 17, 2018 Order to the Minnesota Court of Appeals.




                                              4
                                           ANALYSIS

         Because the Stearns County District Court ruled on the same issues that are the

subject of SJU’s motion to dismiss, SJU argues that the doctrine of collateral estoppel

applies and the Court must dismiss this case.

         A district court may grant a motion to dismiss for failure to state a claim on collateral

estoppel grounds. See Fed. R. Civ. P. 12(b)(6); Seldin v. Seldin, 879 F.3d 269, 272 (8th

Cir. 2018). Under Rule 12(b)(6), a district court accepts as true the facts stated in the

complaint, Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010), and also

may consider materials attached to and embraced by the complaint, as well as materials in

the public record, C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 764 (8th Cir.

2012).

         Collateral estoppel, also known as issue preclusion, bars relitigation of issues

previously decided in a different cause of action. Ideker v. PPG Indus., Inc., 788 F.3d 849,

852 (8th Cir. 2015).        The doctrine promotes judicial economy and finality, avoids

unnecessary expense in litigation, and encourages “reliance on judicial action by

minimizing the possibility of inconsistent decisions.” Id. (quoting Montana v. United

States, 440 U.S. 147, 154 (1979)). When analyzing whether collateral estoppel applies

here, this Court applies the substantive law of Minnesota, the forum state, giving preclusive

effect to a state court decision if Minnesota courts would do so. In re Scarborough, 171

F.3d 638, 641 (8th Cir. 1999).

         SJU may invoke collateral estoppel against Lindmark if four elements are satisfied:

(1) the issue to which estoppel applies is identical to one decided by the Stearns County


                                                 5
District Court, (2) the Stearns County District Court reached a final judgment on the merits

of the issue, (3) Lindmark was a party to the adjudication in the Stearns County District

Court, and (4) Lindmark was given a full and fair opportunity to be heard on the issue. Ill.

Farmers Ins. Co. v. Reed, 662 N.W.2d 529, 531 (Minn. 2003). The Court addresses each

element in turn.

       A.     Identical issues

       Whether the issues on which SJU seeks collateral estoppel are identical to those

decided by the Stearns County District Court in its December 17, 2018 Order is this Court’s

first consideration. In this Court, SJU’s principal argument supporting its motion to

dismiss is that, under a common-law “donor-standing” rule codified in the Minnesota

UPMIFA, Lindmark is barred from filing suit to enforce the terms of the Gift Instrument

or challenge the administration of the Endowment. Only the Minnesota Attorney General,

SJU asserts, has standing under Minnesota law to enforce the terms of the Gift Instrument.

Lindmark counters that the Endowment is not an “institutional fund” governed by the

Minnesota UPMIFA. Lindmark maintains that the Endowment is a contract between

himself and SJU. And, even if the Endowment is not a contract, Lindmark argues, the

Endowment is not governed by the Minnesota UPMIFA because it is a “program-related

asset,” which is excluded from the definition of “institutional fund” under Minn.

Stat. § 309.735(5).

       The Stearns County District Court addressed two issues: whether the Endowment

is a contract and whether the Endowment is an “institutional fund” governed by the

Minnesota UPMIFA. See Minn. Stat. § 309.735(5). The Stearns County District Court


                                             6
determined that the Endowment is not a contract. Instead it is a charitable gift, for two

reasons. First, the Endowment is not a contract because the monetary contributions to the

Endowment were not supported by consideration. Second, the 2010 Gift Instrument

repeatedly refers to the monetary contributions to the Endowment as a “gift.” The Stearns

County District Court also reasoned that charitable gifts may be subject to conditions

without becoming a contract, and concluded that conditions on a charitable gift may be

enforced only by the Minnesota Attorney General. See Longcor v. City of Red Wing, 289

N.W. 570, 572, 574 (Minn. 1940).

       As to the second issue, the Stearns County District Court concluded that the

Endowment is an “institutional fund” and, therefore, is governed by the Minnesota

UPMIFA.      The court rejected Lindmark’s argument that the Endowment is not an

institutional fund under Minn. Stat. § 309.735(5) for three reasons. First, the court

determined that accepting Lindmark’s argument would mean that “the ‘program-related

asset’ exception would clearly envelop the definition of ‘institutional fund.’ ” Second,

Lindmark’s argument contradicts guidance from the Uniform Law Commission that the

definition of “program-related asset” does not include “a fund used to pay for

scholarships,” because such a fund is governed by the Minnesota UPMIFA. Third, the

court observed that the Gift Instrument, “provides [that] it is a ‘gift instrument’ within the

meaning [of] and governed by” the Minnesota UPMIFA.

       These two issues addressed by the Stearns County District Court arise out of the

same facts and circumstances alleged in Lindmark’s complaint before this Court. The

parties’ legal arguments before both this Court and the Stearns County District Court are


                                              7
essentially identical. The legal issues raised here—whether the Endowment is a contract,

whether the Endowment is governed by the Minnesota UPMIFA, and whether only the

Minnesota Attorney General has standing to enforce the terms of the Gift Instrument—are

identical to the issues decided by the Stearns County District Court.

       B.     Final Judgment on the Merits

       The Stearns County District Court granted summary judgment in favor of SJU on

the claims raised by Lindmark and dismissed his responsive pleading with prejudice. A

judgment is final for the purpose of collateral estoppel, notwithstanding a pending state

court appeal, see Fain v. Andersen, 816 N.W.2d 696, 702 (Minn. Ct. App. 2012), if the

judgment “ends the litigation on the merits and leaves nothing for the court to do but

execute the judgment,” All Finish Concrete, Inc. v. Erickson, 899 N.W.2d 557, 568 (Minn.

Ct. App. 2017). Notwithstanding the pendency of Lindmark’s appeal, the December 17,

2018 Order constitutes a final judgment on the merits of the issues on which SJU seeks

collateral estoppel.

       C.     Same Party and Opportunity to Litigate

       Because there is no dispute that Lindmark was a party to the adjudication in the

Stearns County District Court, the only remaining question is whether Lindmark had a full

and fair opportunity to be heard on the issues decided by the Stearns County District Court.

This determination depends on whether there were significant procedural limitations in the

proceedings before the Stearns County District Court, whether Lindmark had the incentive

to fully litigate the issues before the Stearns County District Court, and whether effective




                                             8
litigation was limited by the nature or relationship of the parties. State v. Joseph, 636

N.W.2d 322, 328 (Minn. 2001).

       Because SJU’s requested relief in the Stearns County District Court—dismissal of

or summary judgment on Lindmark’s claims—is similar to the relief sought here, and both

parties advance the same legal grounds, Lindmark had every incentive to fully litigate the

issues before the Stearns County District Court. Indeed, the parties’ briefing on SJU’s

motion to dismiss in this Court and SJU’s motions in the Stearns County District Court are

nearly identical. The Stearns County District Court held a hearing on the motions, and

Lindmark was not subject to any apparent procedural limitations.             The nature and

relationship of the parties are the same before this Court as they were before the Stearns

County District Court. Finally, the issues decided by the Stearns County District Court,

whether the Endowment is a contract and whether it is governed by UPMIFA, were before

that court because Lindmark raised those issues. Lindmark had a full and fair opportunity

to be heard on the issues to which SJU seeks to apply collateral estoppel.

       For these reasons, Lindmark is collaterally estopped from contesting whether the

Endowment is a charitable gift rather than a contract, whether the Endowment is governed

by UPMIFA, and whether only the Minnesota Attorney General has standing under

Minnesota law to enforce the terms of the Gift Instrument. Because these issues are the

same issues raised in SJU’s motion to dismiss, the Court grants SJU’s motion to dismiss

Lindmark’s complaint with prejudice.3


3
       The dismissal of a complaint typically is without prejudice unless the complaint is
so deficient or defective that it cannot be cured. See, e.g., Wolff v. Bank of New York

                                             9
                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Saint John’s University’s motion to dismiss,

(Dkt. 8), is GRANTED, and Plaintiff Roger M. Lindmark’s complaint, (Dkt. 1), is

DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 8, 2019                                   s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




Mellon, 997 F. Supp. 2d 964, 980 n.8 (D. Minn. 2014). But dismissal with prejudice is
appropriate when the Court cannot conceive of any set of facts that would entitle the
plaintiff to relief. See id. (citing McLean v. United States, 566 F.3d 391, 400 (4th Cir.
2009)). Because Lindmark is collaterally estopped from contesting the legal issues that
form the basis of his complaint, the Court dismisses his complaint with prejudice.

                                           10
